Citation Nr: 0213819	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  98-17 461	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
the right knee, currently rated as 10 percent disabling.

2.  Entitlement to an evaluation in excess of 10 percent for 
subluxation/instability of the right knee.

(The issues of entitlement to service connection for 
bilateral hip and lumbosacral spine arthritis will be the 
subjects of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1969, March 1985 to March 1988, and from January to March 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Louisville, Kentucky, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The case now returns following remand by the Board in 
February 2000.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for bilateral hip and 
lumbosacral spine arthritis pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide any notice of the development required by Rule 
of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903.)  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  Right knee disability is manifested by arthritis with 
pain on motion and slight subluxation; flexion of the knee is 
not limited to less than 45 degrees and extension of the knee 
is not limited to more than 10 degrees.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the right knee have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for subluxation/instability of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claims.  The 
record reflects that in rating actions, statements of the 
case and supplemental statements of the case, the veteran has 
been notified of the law and regulations governing the 
evaluation of knee disabilities.  In February 2000, the Board 
remanded the case for additional development.  The current 
record contains service medical records from the veteran's 
active duty period and from his Reserve unit, as well as 
records of post-service treatment and evaluation.  In 
addition the RO has afforded the veteran appropriate 
examinations.  The development requested by the Board has 
been satisfactorily accomplished.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Further, the veteran has been advised of 
the evidence considered by the RO and the reasons for its 
determinations, to include via the most recently issued 
supplemental statement of the case.  

The Board also notes that in May 2001, the RO advised the 
veteran as to the provisions of the VCAA, the evidence that 
would be probative of his claims, and the division of 
responsibilities between VA and the veteran in obtaining such 
evidence.  Moreover, in September 2002, the RO advised the 
veteran of the procedures to submit additional evidence to 
the Board.  Neither the veteran nor his appointed 
representative has identified any outstanding evidence or 
information that could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Accordingly, the Board concludes 
that the facts pertinent to these claims have been properly 
developed and no further action is required to comply with 
the VCAA or the implementing regulations.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Schedule is to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2001).  

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, or a 30 percent evaluation for severe 
recurrent subluxation or lateral instability.

VA General Counsel opinions have provided that when a knee 
disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 and a veteran also has limitation of knee motion which 
at least meets the criteria for a zero percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, 
separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  See VAOPGCPREC 9-
98 (August 14, 1998) (63 Fed. Reg. 56,704 (1998)); VAOPGCPREC 
23-97 (July 1, 1997) (62 Fed. Reg. 63,604 (1997)).

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  

The veteran incurred a superficial shrapnel wound to the 
right knee during active service in Vietnam.  The record 
reflects no neurologic or muscular involvement, showing 
instead impairment of the patella.

In June 1992, the veteran reported for a VA examination.  At 
that time, he demonstrated right knee motion from zero to 140 
degrees, without evidence of swelling, deformity or effusion.  
X-rays showed a retained metallic fragment with an 
essentially normal bony structure of the knee.  

At the time of VA examination in December 1996, there was 
evidence of right knee swelling and crepitus.  There was no 
laxity and the veteran demonstrated a full range of right 
knee motion.  

The veteran has submitted evidence of his sick and annual 
leave usage, arguing that such reflects time off from work in 
1998 due to his right knee disability.  A memorandum from his 
employer, VA, indicates that the veteran's sick leave usage 
pattern was being called into question as the veteran had 
used sick leave in conjunction with days off.  

VA outpatient records dated in October 1998 note the 
veteran's report of increased right knee symptomatology with 
use, particularly in connection with his employment.  

The veteran presented for a VA examination in November 1998.  
He complained of occasional right knee instability while 
ambulating.  He also reported an inability to kneel.  
Examination revealed no collateral laxity.  Lachman's testing 
and anterior and posterior drawer tests were negative.  There 
was no edema or effusion around the veteran's knee and no 
gait limitation was noted.  The veteran demonstrated moderate 
crepitus of the right patellofemoral joint with a passive 
range of motion and mild lateral subluxation of the patella 
with active range of motion.  The examiner noted the veteran 
to have full extension and flexion, with increased pain on 
increased flexion.  The impression was mild patellar 
malalignment.  The examiner commented that the veteran did 
display some pain on motion of his knee, beginning at the 
extremes of motion past 100 degrees of flexion.  Also noted 
was that with prolonged extension and flexion, the veteran's 
knee pain might increase and thus cause a decrease in his 
work performance.  

VA outpatient records dated in August 1999 note complaints of 
right knee pain, with an increase in severity of two days' 
duration.  Outpatient evaluations revealed no instability, 
heat or effusion.  There was mild tenderness over the 
patellar tibial tendon.  August 1999 entries also note 
complaints of right knee pain with weight bearing, for which 
an elastic knee stabilizer was provided.   

In October 1999, the veteran testified before the 
undersigned.  He reported using a right knee brace for 
activities.  He described a sensation of his knee buckling 
forward and reported his knee would sometimes swell.  He also 
described difficulties with squatting.

An outpatient record dated in January 2000 notes the absence 
of laxity, locking or swelling in the veteran's right knee.

The veteran reported for a VA examination in August 2000.  
The examination report notes that the veteran was employed by 
the VA Medical Center.  The examiner noted the veteran's 
history of treatment for right knee problems with physical 
therapy and a Velcro brace.  The veteran denied any surgery 
on his right knee.  He complained of intermittent pain, 
described as a burning and an aching/soreness associated with 
a stress on the knee.  He indicated that after being on the 
job for several hours and after walking he required 
medication for pain.  He reported he had missed work due to 
hip and back discomfort but rarely missed work due to knee 
problems.  He also denied swelling, but reported redness and 
warmth in the knee joint, particularly if he wore his brace 
for too long.  He denied locking or rigidity of the knee, but 
reported that his knee did give way when he descended stairs.  
Examination revealed no deformity or effusion of the right 
knee.  While supine on the table there was zero to 100 
degrees of flexion of the right knee with pain and grimace.  
The examiner noted that with standing and squatting there was 
full flexion of the right knee.  Varus and valgus stress 
tests were negative.  Muscle strength was full and there was 
no atrophy of the right lower extremity or evidence of any 
impairment of muscle strength or instability.  The impression 
was moderate degenerate joint disease of the right knee, with 
metallic shrapnel.  The examiner noted that the veteran 
experienced increasing aching and soreness associated with 
increased walking and activity but that the medications and 
knee brace allowed him to fulfill his job responsibilities.  

A December 2001 VA report of Agent Orange examination record 
notes equal lower extremity strength, with full active ranges 
of motion in all joints.  There was evidence of crepitus on 
flexion and extension of the right knee.

A VA outpatient record dated in March 2002 documents the 
veteran's complaint of acute right knee pain.  He appeared 
describing a periodic flare-up and indicated he was unable to 
work that date due to pain.  Examination revealed no 
inflammation or fluid in the right knee.  The veteran's range 
of motion was full.  There was evidence of crepitus.  

The veteran reported for a VA examination in April 2002.  He 
complained of almost daily right knee pain, radiating up and 
down his leg.  He described pain ranging from a sharp jabbing 
pain to a dull, moderate-to-severe ache.  He reported that it 
was precipitated by repetitive squatting or standing 30-45 
minutes, or sitting 15-20 minutes.  The veteran reported 
weakness, occasional stiffness and fatigability of the knees, 
with incidents of giving way or locking.  He denied heat or 
redness.  The veteran reported using a knee brace for 
prolonged walking and taking Tylenol for pain.  He denied 
having had any knee surgery.  He indicated he was unable to 
do repetitive squatting as much as he used to and that he had 
had 11 days off work since September 2001 due to his joint 
conditions, usually the right knee.  The veteran demonstrated 
a full range of right knee motion without pain.  He grimaced 
with palpation of the right knee over the medial and lateral 
joint line and over the patellar tendon.  There was no 
evidence of medical or lateral ligament laxity of the knee 
and drawer sign was negative.  The impression was moderate 
degenerative changes of the right knee.  

Analysis

The veteran is currently in receipt of a 10 percent rating 
for right knee arthritis.  The veteran has complained of 
pain, swelling and increased symptoms on use, but the 
outpatient and examination evidence consistently reveals no 
objective evidence of swelling, heat, redness, weakness, 
incoordination or fatigability attributable to the veteran's 
service-connected right knee disability.  He has on most 
occasions displayed full range of motion of his right knee.  
Medical professionals have noted that the veteran continues 
to be able to fulfill his job requirements and to function 
normally despite knee problems.  Here the Board notes that 
the August 2002 examination documented a restriction of right 
knee flexion to 100 degrees, with grimacing when the veteran 
was seated, but that when standing and squatting the veteran 
exhibited a full range of right knee motion.  The April 2002 
VA examiner specifically noted that the veteran demonstrated 
a full range of right knee motion.  Thus, even with 
consideration of all pertinent disability factors, the record 
clearly demonstrates that the limitation of motion of the 
veteran's right knee does not more nearly approximate that 
required for a 20 percent evaluation than that contemplated 
by a 10 percent evaluation.

In addition to the 10 percent rating assigned based on 
arthritis, the veteran is in receipt of a separate 10 percent 
rating based on instability/subluxation, pursuant to 
Diagnostic Code 5257.  The most recent VA examination report 
specifically noted the absence of any subluxation, 
instability or weakness at that time.  Moreover, a review of 
past reports shows that medical professionals have described 
any evidenced instability in the right knee as no more than 
mild, and, the veteran himself has reported such instability 
on only an intermittent basis.  Thus, in the Board's opinion, 
the instability or subluxation, if present, does not more 
nearly approximate moderate than slight.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2001).  However, the Board finds no basis to assign a 
higher rating.  The competent evidence shows no scarring, no 
muscle impairment and no neurologic involvement to warrant 
consideration of diagnostic codes under 38 C.F.R. §§ 4.73, 
4.118, 4.124a (2001). 

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1) (2001).

The veteran has not alleged the existence of unusual 
manifestations of the disability.  The medical evidence shows 
that the manifestations of the veteran's knee disabilities 
are those specifically contemplated by the schedular 
criteria.  The evidence of record does not show that the 
veteran has required hospitalization for his knee during the 
period pertinent to these claims.  

The veteran does allege having missed time from work due to 
his knee.  In that regard, however, the Board notes that the 
veteran's use of leave has been questioned relevant to usage 
of sick leave surrounding the usage of annual leave or days 
off.  Also, the veteran has changed his account, sometimes 
reported missing time from work due to his right knee and at 
other times indicating he missed work due to his back and hip 
problems.  As such, the credibility of his statements is 
lessened.  In any case, despite his complaints of being 
unable to work some days during periods of exacerbation, he 
has been able to continue his employment and has reported 
missing only a day or two each month.  Factors such as 
missing time from work or requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the schedular evaluations currently assigned 
to the veteran's right knee disability.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  

In sum there is no indication in the record that the average 
industrial impairment from the disabilities discussed herein 
above would be in excess of that contemplated by the assigned 
evaluations.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.




ORDER

Entitlement to an increased evaluation for arthritis of the 
right knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
subluxation/instability of the right knee is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.

 


